Filed 6/29/22 P. v. Bowen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    THE PEOPLE,                                                                                C094756

                    Plaintiff and Respondent,                                    (Super. Ct. No. STK-CR-FE-
                                                                                       2020-0007369)
           v.

    CHRISTOPHER BOWEN,

                    Defendant and Appellant.



         Appointed counsel for defendant Christopher Bowen has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Our review of the record has disclosed the
omission of certain items from the minute order following sentencing, as well as the
assessment of a fee that has become unenforceable under Penal Code section 1465.9,
subdivision (b).1 We will direct the trial court to amend the minute order and vacate any



1   Subsequent undesignated statutory references are to the Penal Code.

                                                             1
remaining portions of the unenforceable fee. Finding no other arguable errors favorable
to defendant, we will affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       The People’s complaint charged defendant with being a felon in possession of a
firearm (§ 29800, subd. (a)(1); count 1), being a felon in possession of ammunition
(§ 30305, subd. (a)(1); count 2), carrying a concealed firearm in a vehicle (§ 25400,
subd. (a)(1); count 3), and carrying a loaded firearm in public (§ 25850, subd. (a);
count 4). The complaint further alleged as to all counts that defendant had previously
suffered a serious felony conviction (§§ 667, subd. (d), 1170.12, subd. (b)), to wit, his
conviction for robbery (§ 211) in 2007.
       On November 9, 2020, defendant filed a motion to suppress (§ 1538.5) all
evidence incident to the traffic stop, his detention, and warrantless search of his vehicle,
which was heard contemporaneously with the preliminary hearing. Testimony elicited at
that hearing established that a witness called 911 and reported seeing a driver waiving
and pointing a handgun at another driver. That witness provided a description of the
vehicle (including the license plate) and the driver, as well as the location of the
incident.2 Based upon this report, officers located the vehicle (which defendant was
driving), conducted a traffic stop, ordered defendant out of the car, and detained him in
the back of their patrol car. Defendant told one of the officers he was on parole, and
another officer conducted a parole search of the vehicle, locating a loaded semiautomatic
pistol under the driver’s seat beneath a black beanie. One of the officers arrested




2  The uses of this information were different for purposes of the preliminary hearing and
the motion to suppress. The trial court determined the information was reliable and
trustworthy, and the court allowed the evidence to come in as to the suppression motion
for the purposes of its effect on the investigating officer and her actions taken in
response.

                                              2
defendant and confirmed his parole status on the computer. Following a Miranda3
advisement, defendant denied brandishing the gun or that the gun was his, instead
asserting he had found it, but could not recall when or where he had done so. The trial
court found sufficient probable cause to search the car based on the detailed, specific
information provided to police (a description of both the car, including its license plate,
and suspect who was reported to be waving a firearm in public) and the officers’ duty to
investigate that exigent circumstance. The court further found sufficient evidence to hold
the matter over for trial, and the People filed a corresponding information.
        On January 29, 2021, defendant filed a motion to dismiss (§ 995), renewing his
request to suppress the evidence seized during the search of his car. At the May 14,
2021, hearing on the matter, the trial court denied defendant’s request, finding the court’s
prior evidentiary rulings allowing in the challenged evidence for its effect of the hearer
were correct, that the search was permissible by virtue of the specific and detailed
information reported (including the exigency created by the possible brandishing of a
firearm in public), as well as defendant’s searchable parole status and the automobile
exception to the warrant requirement.
        Thereafter on August 30, 2021, defendant resolved this case by pleading guilty to
count 1, admitting the prior serious felony allegation, and agreeing to a prison sentence of
32 months (16 months doubled to 32 for the prior strike).4 In exchange, the remaining
counts were dismissed. Defendant waived preparation of a presentence report, and the
trial court sentenced him in accordance with the plea agreement and awarded him two
days actual custody credit. Further, the court stayed the execution of the prison sentence.
The trial court also imposed a $300 restitution fine (§ 1202.4), a 10 percent surcharge on



3   Miranda v. Arizona (1966) 384 U.S. 436.
4   The stipulated factual basis for defendant’s plea was the preliminary hearing transcript.

                                               3
that fine (§ 1202.4, former subd. (l)), a $300 stayed parole revocation restitution fine
(§ 1202.45), a $40 court operations assessment fee (§ 1465.8), and a $30 conviction
assessment fee (Gov. Code, § 70373).
       Defendant timely appealed the denial of his motion to suppress evidence and did
not request a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed, but
to date, has not done so.
       Having reviewed the record as required by Wende, we conclude we must vacate
any portions of the 10 percent fee imposed pursuant to section 1202.4, former subdivision
(l) in light of section 1465.9, subdivision (b), which directs that “On and after January 1,
2022 the balance of any court-imposed costs pursuant to Section . . . 1202.4, . . . as those
sections read on December 31, 2021, shall be unenforceable and uncollectible and any
portion of a judgment imposing those costs shall be vacated.” We also note the minute
order does not list the fines and fees assessed at sentencing, as well as the custody credits
awarded. We will direct the trial court to amend the minute order.
                                      DISPOSITION
       Any portion of the ten percent fee assessed by the trial court under section 1202.4,
former subdivision (l) that had not been paid as of January 1, 2022, is vacated pursuant to
section 1456.9, subdivision (b). The trial court is directed to prepare an amended
sentencing minute order listing the remaining fines and fees assessed, as well as the
custody credits awarded. The court shall, if it has not already done so, prepare an
abstract of judgment and forward a certified copy of that document to the Department of

                                               4
Corrections and Rehabilitation. In all other respects, the judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
RENNER, J.




                                             5